
	
		I
		111th CONGRESS
		2d Session
		H. R. 6215
		IN THE HOUSE OF REPRESENTATIVES
		
			September 23, 2010
			Mr. Ruppersberger
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To authorize the Secretary of Commerce to establish a
		  program to develop a coordinated and comprehensive Federal coastal mapping
		  effort for the Nation’s coastal zone to include all coastal State and
		  territorial waters of the United States, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Digital Coast Act of
			 2010.
		2.FindingsThe Congress finds that—
			(1)more than half of
			 all people of the United States, 153 million people, currently live on or near
			 a coast and an additional 12 million are expected in the next decade;
			(2)coastal counties
			 in the United States average 300 persons per square mile, compared with the
			 national average of 98;
			(3)on a typical day,
			 more than 1,540 permits for construction of single-family homes are issued in
			 coastal counties, combined with other commercial, retail, and institutional
			 construction to support this population;
			(4)much of the 95,000
			 miles of United States shoreline does not have current, accurate maps and
			 geospatial information;
			(5)the lack of
			 current and accurate remote sensing and geospatial data on United States
			 coasts, harbors, and ports results in an environmental, infrastructure,
			 economic, and homeland security vulnerability for the Nation;
			(6)the Federal
			 Government can and should play an important role in the development and
			 demonstration of innovative remote sensing and other geospatial techniques to
			 improve the management of the coast of the United States, comprehensive
			 emergency preparedness and response in the event of a tsunami, storm surges,
			 and oil spills as well as for homeland security;
			(7)highly accurate,
			 high resolution remote sensing and other geospatial data, including elevation
			 data, play an important role in management of the coastal zone, including flood
			 prediction capabilities; risk, vulnerability, and hazard assessments; emergency
			 response plans; permitting and zoning decisionmaking; and landscape change
			 detection; as well as port security and other homeland security
			 applications;
			(8)the full range of
			 applications of remote sensing and other forms of geospatial information to
			 meet national requirements has not been adequately explored or exploited;
			 and
			(9)the National
			 Oceanic and Atmospheric Administration, in coordination with other agencies,
			 can play a unique role in demonstrating how commercial remote sensing and other
			 private sector geospatial capabilities can be applied to assist State, local,
			 regional, and tribal agencies in emergency preparedness, emergency response,
			 homeland security, infrastructure management, environmental decisionmaking, and
			 other applications in such areas as agriculture, weather forecasting, and
			 forest management.
			3.DefinitionsIn this Act—
			(1)the term
			 digital coast means a constituent-driven effort led by the
			 National Oceanic and Atmospheric Administration to provide an enabling platform
			 that integrates geospatial data, decision support tools, training, and case
			 studies to address coastal and emergency management issues;
			(2)the term
			 remote sensing and other geospatial mean collecting, storing,
			 retrieving, or disseminating graphical or digital data depicting natural or
			 man-made physical features, phenomena, or boundaries of the Earth and any
			 information related thereto, including surveys, maps, charts, satellite and
			 airborne remote sensing data, images, and services performed by professionals
			 such as surveyors, photogrammetrists, hydrographers, geodesists, cartographers,
			 and other such services;
			(3)the term Secretary means the
			 Secretary of Commerce, acting through the Director of the Coastal Services
			 Center of the National Oceanic and Atmospheric Administration; and
			(4)the term
			 State—
				(A)means a State of
			 the United States in, or bordering on, the Atlantic, Pacific, or Arctic Ocean,
			 the Chesapeake Bay, the Gulf of Mexico, Long Island Sound, or one or more of
			 the Great Lakes; and
				(B)includes Puerto
			 Rico, the United States Virgin Islands, Guam, the Commonwealth of the Northern
			 Mariana Islands, the Trust Territories of the Pacific Islands, American Samoa,
			 and any portion of a State that is located within 100 kilometers of the
			 Atlantic or Pacific Ocean, the Chesapeake Bay, the Gulf of Mexico, or the Great
			 Lakes.
				4.Coastal services
			 centers
			(a)EstablishmentThe
			 Secretary may establish coastal services centers as may be needed to facilitate
			 products and services to address the needs of local, State, and regional
			 entities involved with coastal and ocean decisionmaking including those State
			 coastal management and research reserves benefitting from this Act.
			(b)PurposeThe
			 purpose of the coastal services centers shall be to—
				(1)support the
			 environmental, social, and economic well being of the coast by linking people,
			 information, and technology;
				(2)collaborate with
			 various branches of the National Oceanic and Atmospheric Administration, other
			 Federal agencies, and nongovernmental entities to bring data, information,
			 services, and tools to the Nation’s coastal and ocean decisionmakers;
			 and
				(3)identify and
			 address region-specific needs and increase capabilities to address them at the
			 local, State, and regional levels.
				(c)Financial
			 agreementsTo carry out the responsibilities of this Act,
			 including to provide program support to non-Federal entities that participate
			 in implementing this Act, the Secretary may enter into financial agreements
			 including, but not limited to, grants, cooperative agreements, interagency
			 agreements, and contracts with other Federal, tribal, State and local
			 governmental and nongovernmental entities.
			5.Remote sensing
			 and other geospatial data layers
			(a)In
			 generalThe projects carried
			 out by the Secretary pursuant to section 4 shall collect and integrate other
			 available coastal data with—
				(1)shallow bathymetric data;
				(2)airborne elevation
			 data;
				(3)large-scale land
			 use and land cover maps;
				(4)benthic habitat
			 and aquatic vegetation mapping;
				(5)parcel
			 data;
				(6)planimetric data;
			 and
				(7)socioeconomic and
			 human use data.
				(b)CoordinationThe Secretary shall coordinate the
			 activities carried out pursuant to this Act to maximize data sharing and
			 integration and minimize duplication by—
				(1)coordinating activities when appropriate,
			 with—
					(A)other Federal efforts, including the Ocean
			 and Coastal Mapping Integration Act (33 U.S.C. 3501 et seq.), the Coastal Zone
			 Management Act of 1972 (16 U.S.C. 1451 et seq.), and the Integrated Coastal and
			 Ocean Observation System Act of 2009 (33 U.S.C. 3601 et seq.);
					(B)coastal States and
			 United States territories;
					(C)local governments;
			 and
					(D)representatives of
			 nongovernmental entities;
					(2)participating, pursuant to section 216 of
			 Public Law 107–347 (44 U.S.C. 3501 note), in the establishment of such
			 standards and common protocols as are necessary to assure the interoperability
			 of remote sensing and other geospatial data with all users of such information
			 within—
					(A)the National Oceanic and Atmospheric
			 Administration;
					(B)other Federal
			 agencies;
					(C)State and local
			 government; and
					(D)the private
			 sector;
					(3)coordinating with, seeking assistance and
			 cooperation of, and providing liaison to the Federal Geographic Data Committee
			 pursuant to Office of Management and Budget Circular A–16 and Executive Order
			 No. 12906; and
				(4)providing for the utilization of contracts
			 with the private sector, to the maximum extent practicable, to provide such
			 products and services as are necessary to collect remote sensing and other
			 geospatial data; which contracts shall be considered surveying and
			 mapping services as such term is used and as such contracts are awarded
			 in accordance with the selection procedures in chapter 11 of title 40, United
			 States Code.
				6.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Secretary $100,000,000 for each of the
			 fiscal years 2011 through 2016 to carry out this Act.
		
